                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TOMMY HILFIGER LICENSING LLC,
CALVIN KLEIN TRADEMARK TRUST and                       Case No. 20-cv-06508
CALVIN KLEIN, INC.,
                                                       Judge Manish S. Shah
      Plaintiffs,
       v.                                              Magistrate Judge Young B. Kim

CALVINKLEINEN.COM, et al.,

      Defendants.


                    PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR
                           MOTION FOR PROTECTIVE ORDER

       Plaintiffs Tommy Hilfiger Licensing LLC, Calvin Klein Trademark Trust, and Calvin

Klein, Inc. (collectively, “Plaintiffs”) submit the following memorandum in support of their

Motion for Protective Order.

                                       INTRODUCTION

       Defendant miuter.com (“Defendant”) has and continues to engage in a pattern of

harassment by seeking to depose high-ranking executives of Plaintiffs’ parent company, PVH

Corporation (“PVH”). After eventually withdrawing the Deposition of Stefan Larsson - Chief

Executive Officer of PVH, after a meet-and-confer conference, Defendant then noticed new

depositions for Mark Fischer – Executive Vice President, General Counsel and Secretary, Bill

McRaith – Chief Supply Chain Officer (collectively, “PVH Executives”), and Alastair Gray –

Senior Brand Protection Manager – Online. Courts routinely take action under Federal Rule of

Civil Procedure 26(c) to preclude efforts by litigants to harass and target high-ranking executives

that have no personal knowledge of the events underlying litigation. The Court should do so here.


                                                1
Likewise, the Deposition of Mr. Gray should be stayed until Defendant demonstrates a bona fide

effort to participate in discovery, including producing documents and providing legitimate

responses to Plaintiffs’ written discovery requests.

                                         BACKGROUND

       Plaintiffs filed their Complaint on November 2, 2020, alleging trademark infringement,

counterfeiting, and false designation of origin. [1]. Plaintiffs served Defendants with the Complaint

and Summons on November 25, 2020. [39]. On December 23, 2020, Defendant miuter.com filed

its Answer to the Complaint. [51].

       On January 13, 2021, after settlement negotiations had reached an impasse, Plaintiffs’

counsel and Defendant’s counsel met for a Rule 26(f) conference. Declaration of Justin R. Gaudio

(“Gaudio Declaration”) at ¶ 2. Plaintiffs then served their initial disclosures, First Set of

Interrogatories (“Interrogatories”), First Set of Requests for Admission (“RFA”), and First Set of

Requests for Production (“RFP”) on February 2, 2021. Id. at ¶ 3. Plaintiff was served with

Defendant’s initial disclosures on February 5, 2021. Id. at ¶ 4.

       On February 21, 2021, prior to serving any written discovery requests, Defendant noticed

the Deposition of Stefan Larsson, the Chief Executive Officer of PVH, for March 10, 2021. Id. at

¶ 6. Plaintiffs objected and requested that Defendant withdraw the Notice of Deposition. Id. at ¶ 7.

When Defendant refused to withdraw the Notice of Deposition, Plaintiffs requested a Local Rule

37.2 meet-and-confer conference, which was held on March 5, 2021. Id. at ¶ 8. Defendant

continued to refuse to withdraw the Notice of Deposition of Stefan Larsson. Id. Also, during the

meet-and-confer, Plaintiffs inquired about the status of Defendant’s discovery responses, which

were already past due. Id. at ¶ 9. Defendant stated it would send responses by the end of the day




                                                 2
(March 5, 2021), but that it would not be producing any documents in response to Plaintiffs’ RFPs.

Id. at ¶ 10.

           Shortly before midnight on March 5, 2021, Defendant served its untimely response to

Plaintiffs’ discovery requests. Id. at ¶ 11-12. Defendant failed to produce a single document1 in

response to Plaintiffs’ RFPs. Id. at ¶ 12. Defendant also withdrew the Notice of Deposition of

Stefan Larsson. Id. at ¶ 13. However, Defendant then served Notices of Deposition for different

PVH executives, including Mark Fischer - Executive Vice President, General Counsel, and

Secretary and Bill McRaith - Chief Supply Chain Officer, as well as Alastair Gray - Online Brand

Protection Manager for March 22-24. Id.

           On March 9, 2021, Plaintiffs sent a letter to Defendant’s counsel with a March 11, 2021

deadline to cure deficiencies in Defendant’s responses to Plaintiffs’ Interrogatories, RFAs and

RFPs and requesting that Defendant withdraw the most recent deposition notices. Id. at ¶ 14.

Defendant did not respond. Id. at ¶ 16. However, on March 12, 2021, Defendant served its First

Set of Interrogatories and First Set of Requests for Production2. Id. at ¶ 15. On March 16, 2021, a

NDIL Local Rule 37.2 meet-and-confer conference was held, and no resolution was reached. Id.

at ¶ 16.




1
    See Plaintiffs’ concurrently filed Motion to Compel.
2
 Defendant’s First Set of Interrogatories and First Set of Requests for Production further illustrate that
Defendant is utilizing discovery for improper purposes, including to harass, cause unnecessary delay, and
needlessly increase the cost of litigation. Indeed, many of the requests call for information that would be
extremely burdensome to obtain and that is not relevant to any claim or defense in this case. See Gaudio
Dec. at ¶ 15 (Exhibit 4).


                                                      3
                                           ARGUMENT

I.     Legal Standard

       The Court may issue a protective order for “good cause,” which includes protecting an

individual “from annoyance, embarrassment, oppression, or undue burden or expense.” See Fed.

R. Civ. P. 26(c)(1). The Court must also limit discovery that “can be obtained from some other

source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).

       Consistent with these principles, courts in this Circuit and elsewhere routinely limit “apex”

depositions—the depositions of individuals who occupy the highest positions of an organization.

See id. at 679-82. When such “apex” depositions are sought, courts may protect high-level

executives from being deposed if any of four circumstances exist: (1) the official has no unique

personal knowledge of the matter in dispute; (2) the information can be garnered from other

witnesses or (3) other discovery methods; and (4) sitting for the deposition would impose a

hardship in light of the officer’s other duties. Little v. JB Pritzker, No. 18 C 6954, 2020 U.S. Dist.

LEXIS 29805 (N.D. Ill. Feb. 21, 2020) (collecting cases). “As such, the apex doctrine . . . bespeaks

sensitivity to the risk that very valuable executive time would be wasted where the officer has no

real information.” Id. (quoting Dyson, Inc. v. SharkNinja Operating LLC, No. 14 C 779, 2016 U.S.

Dist. LEXIS 54267 at *1 (N.D. Ill. April 22, 2016)).

II.    The Court Should Issue a Protective Order Prohibiting Defendant from Deposing
       PVH Executives Mr. Fischer and Mr. McRaith

       PVH Executives—apex figures at a multibillion dollar company—should not be deposed

in this matter. They have no unique personal knowledge regarding any of the issues relevant to

this case. Moreover, even assuming, arguendo, that the PVH Executives had any tangential

information related to relevant facts or circumstances of this case, Defendant could obtain the

information by less-intrusive means.


                                                  4
       The PVH Executives have no personal knowledge about any topic on which Defendant

could seek to depose them. Mr. Fischer is Executive Vice President, General Counsel and

Secretary of PVH, while Mr. McRaith is Chief Supply Chain Officer of PVH. In terms of

Plaintiffs’ anticounterfeiting program, PVH Executives do not run the day-to-day operations and

do not have personal knowledge of such details. They also have no unique—if any—personal

information relevant to any of Plaintiffs’ claims or Defendant’s alleged defenses. See [51].

       Even if PVH Executives had knowledge relevant to this case, Defendant can obtain that

information from other sources. Rather than participate in written discovery, Defendant targeted

top PVH executives with no personal knowledge or involvement in this case. See Gaudio Dec. at

¶¶ 4, 6, 13. First, Defendant noticed the deposition of Stefan Larsson, the Chief Executive Officer

of PVH Corp. Id. at ¶ 6. Plaintiffs objected and asked Defendant to withdraw the deposition notice,

which Defendant refused both initially and at a meet-and-confer conference. Id. at ¶¶ 7-8.

       Defendant then withdrew the Deposition of Mr. Larsson and noticed three new depositions,

for Mr. Fischer, Mr. McRaith, and Mr. Gray. Id. at ¶ 13. These depositions also appear to be

presented for improper purposes, including to harass, cause unnecessary delay, and needlessly

increase the cost of litigation. See Fed. R. Civ. P 11(b)(1); see also Consolidated Rail Corp. v.

Primary Indus. Corp., 1993 U.S. Dist. LEXIS 12600, at *2 (S.D.N.Y. Sept. 10, 1993) (discussing

how such unfettered discovery of corporate executives can be used by unscrupulous parties as a

potent tool for litigation harassment).

       Defendant has many legitimate discovery options available to investigate its claims and

defenses, including written discovery. By choosing to forego any of these less expensive and more

convenient discovery options, Defendant has shown its hand—that it merely seeks to disrupt




                                                 5
Plaintiffs’ business and harass Plaintiffs’ executives. As such, a protective order barring the

depositions of Mr. Fischer and Mr. McRaith is warranted.

III.    The Court Should Issue an Order Prohibiting Defendant from Deposing Mr. Gray

        The Deposition of Alastair Gray should be stayed until Defendant demonstrates a bona fide

effort to participate in discovery. Since the January 13, 2021 26(f) conference, Defendant has: (1)

made multiple attempts to depose PVH executives without any legitimate basis to do so; (2) failed

to produce a single document or legitimate response to any of Plaintiffs’ written discovery

requests; and (3) served discovery requests calling for information that would be extremely

burdensome to obtain and that is not relevant to any claim or defense in this case. See Gaudio Dec.

at ¶¶ 4, 6, 8, 10-16.

        Given Defendant’s actions thus far, this Court should require Defendant to demonstrate

that the request is genuine and not solely to harass Mr. Gray, who is located in Amsterdam,

Netherlands. Specifically, Defendant should be required to provide legitimate responses to

Plaintiffs’ written discovery requests and, at a minimum, at least attempt to obtain the information

that Defendant is seeking from Mr. Gray through written discovery requests before proceeding

with Mr. Gray’s deposition.

                                         CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court enter a protective

order prohibiting Defendant from deposing Mr. Fischer, Mr. McRaith, and Mr. Gray.




                                                  6
Dated this 16th day of March 2021.   Respectfully submitted,

                                     /s/ Justin R. Gaudio
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Jake M. Christensen
                                     Isaku M. Begert
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     jchristensen@gbc.law
                                     ibegert@gbc.law

                                     Counsel for Plaintiffs Tommy Hilfiger Licensing
                                     LLC, Calvin Klein Trademark Trust and Calvin
                                     Klein, Inc.




                                        7
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of March 2021, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system. The CM/ECF system will send a “Notice

of E-Filing” to the attorneys of record in this case.


                                               /s/ Justin R. Gaudio
                                               Amy C. Ziegler
                                               Justin R. Gaudio
                                               Jake M. Christensen
                                               Isaku M. Begert
                                               Greer, Burns & Crain, Ltd.
                                               300 South Wacker Drive, Suite 2500
                                               Chicago, Illinois 60606
                                               312.360.0080 / 312.360.9315 (facsimile)
                                               aziegler@gbc.law
                                               jgaudio@gbc.law
                                               jchristensen@gbc.law
                                               ibegert@gbc.law

                                               Counsel for Plaintiffs Tommy Hilfiger Licensing
                                               LLC, Calvin Klein Trademark Trust and Calvin
                                               Klein, Inc.




                                                  8
